Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (USPN 2016/0147136), in view of Maeno et al. (USPN 2014/0191271)

With regard to claim 1,
Nojima discloses a wavelength conversion member having a first principal surface (Lower) and a second principal surface (Upper) opposed to each other, the wavelength conversion member comprising: a host material (42b); and phosphor particles (42a) disposed in the glass matrix, wherein a concentration of the phosphor particles in the first principal surface is higher than a concentration of the phosphor particles in a portion 20 μm 
With regard to claim 2,
Nojima discloses the wavelength conversion member according to claim 1, wherein the wavelength conversion member includes a plurality of regions each having a concentration of the phosphor particles decreasing from a side closer to the first principal surface toward a side closer to the second principal surface and the plurality of regions are continuously provided from the first principal surface toward the second principal surface (see e.g., figure 2B).
With regard to claim 3,
Nojima discloses a method for producing the wavelength conversion member according to claim 1, the method comprising the steps of: preparing the host material and the phosphor particles; applying the material, drying the material, and allowing the phosphor particles to sediment downward before completion of the drying to obtain a sheet in which a concentration of the phosphor particles in an under surface is higher than a concentration of the phosphor particles in a top surface (see paragraphs 53,54) and stacking sheets so as to superpose the top surface of the first sheet and the under surface of the second sheet and bonding and firing the first and second green sheets together (see paragraph 84). While Nojima does not disclose the claimed glass host material, Maeno et al. do disclose an analogous member, where a glass based material is disclosed as a suitable alternative (see paragraph 109) to the resin material (as in Nojima). It would have been obvious to one of ordinary skill in the art at the time of the invention to try to incorporate this concept of Maeno et al. into the member of Nojima in order to suit material availability.

With regard to claim 4,
Nojima discloses the method for producing the wavelength conversion member according to claim 3. While Nojima does not disclose polishing at least one of the surfaces, polishing formed elements as in Nojima was a process well known to and widely used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate into the method of Nojima in order to ensure the integrity of adjacent layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/           Primary Examiner, Art Unit 2879